DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Claim Status
Claims 1 (Currently Amended)
Claims 2-19 and 22 (Previously Presented)
Claims 20-21 (Canceled)

Response to Arguments
Applicant's amendment and arguments, filed on 12/27/2021, have been fully considered. The amendment has necessitated the new ground(s) of rejection. The application is not in allowable condition because the prior art still reads on the amended claim presented in this office action.

Claim Interpretation - 35 USC § 112

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Regarding claim 1, elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1, line 12, the recitation “a communication means for exchanging parameters with the at least one vehicle”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “exchanging parameters with 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 limitation “a communication means for exchanging parameters with the at least one vehicle” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
However, a review of the specification doesn't appear to provide support for “a communication means” plus function recitation “exchanging parameters with the at least one vehicle”. In other words, the specification fails to provide proper support to enable the examiner to determine what the "means" is or its equivalents. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the                                                                                           drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the disclosure fails to set forth the recitation “a communication means” of claim 1, line 12. That is, there doesn’t appear to be support in the originally filed specification related to the above claim recitation. 

Claims 2-19 and 22 are rejected under 112(a) because they are dependent of claim 1 and inherit the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, lines 4, 6, 8, 9-10 and 20, recite “plurality of power converters”, “at least one of the power converters” and “to one of more power converters”. It’s unclear which of the preceding power converters line 20 refers to. For the purpose of examination, the examiner will consider line 20 as reciting “to one of more power converters of the plurality of power converters”.
In addition, claim 1, line 12, recites “a communication means” that is not defined in the specification. It’s unclear what a communication means refers to. The Examiner can't ascertain what the applicant claims. For the purpose of examination, the Examiner 
Claims 2-19 and 22 inherit the deficiencies noted above and are thus, rejected under the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 16, 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchanan (U.S. 7256516), in view of Schuler (U.S. 2010/0066170), and further in view of Henze (U.S. 5926004).

Regarding claim 1, Buchanan teaches in Fig. 4, a charging system (abstract, line 1-2), comprising:
a plurality of charging ports (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4), each with an interface for power exchange (abstract; col. 3, lines 61-64; col. 4, lines 1-8) with at least one electric vehicle (vehicle(s) coupled to charging port(s) via bus 128 and/or 130; abstract, lines 1-7);
the examiner interprets the conversion of magnitude of power outputted to one or more vehicles (increase/decrease of power) as the recited "format". That is, the examiner equates "format" to "magnitude")
 for charging the at least one electric vehicle (vehicle(s) coupled to charging port(s) via bus 128 and/or 130; abstract, lines 1-7);
a switchable connection matrix (144, 146, Fig. 5) for connecting at least one of the power converters (DC charging module 124) to at least one of the charging ports (charging port coupled to vehicle via bus 128 or 130);
at least one controller (148, Fig. 5) for controlling at least one of the power converters (DC modules 124; or 140, Fig. 5), and/or for controlling (col. 3, lines 39-44) the switching operations of the switchable connection matrix (144, 146; Fig. 5; col. 3, lines 49-55) and the at least one of the power converters (DC modules 124; or 140, Fig. 5);

a communication means (col. 3, lines 23-28; col. 7, lines 53-67) (As explained in the abstract lines 3-4, the system includes ports which "inherently" include means for transmission of power or communication signals from the charging system to the vehicle; the examiner interprets the means as the conducting line allowing communication between controller 148 and the vehicle, as illustrated by the arrow in Figure 5) for exchanging parameters with the at least one electric vehicle (vehicles coupled to charging ports via bus 128 and 130).

Schuler teaches at least one connection manager ([0094] [0096], controls the relay engaged for charging current within the maximum rated current capacity [0003]) for controlling safety settings of energy supply ([0093], feedback safety signal per SAE J1772 standard) to the at least one of the charging ports (charging port EVSE or charging interface coupled to vehicle [0092], last 3 lines); 
the at least one controller (71 of 70, Fig. 5, 6; [0094]-[0096]) being disposed within the at least one of the charging ports (charging port EVSE or charging interface coupled to vehicle [0092]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate one connection manager for controlling safety settings  of energy supply to the at least one of the charging ports; (the at least one controller) being disposed within the at least one of the charging ports of Schuler’s power distribution into Buchanan’s battery charging system, in order to comply with the SAE J1772 standard ([0025]; Schuler) for more safety on Buchanan’s system.
The combination does not explicitly teach (the at least one controller) being disposed inside of a connection box within (the at least one of the charging ports) (the at least one connection manager) being disposed inside of the connection box within (the at least one of the charging ports), wherein the connection box is coupled to wherein the connection box comprises a second interface for coupling the connection box to one or more power converters. 
Henze teaches the at least one controller (controller of 159, Fig. 4) being disposed inside of a connection box (150 without 152 and 158A-158D, Fig. 4) within the at least one charging port (charging column or housing of 150, Fig. 4), 
the at least one connection manager (162A-162C controlled by power switch control of 159 via signals line 157, Fig. 4) being disposed inside of the connection box (150 without 152 and 158A-158D, Fig. 4) within the at least one charging port (charging column or housing of 150, Fig. 4), 
the connection box (150 without 152 and 158A-158D, Fig. 4)  is coupled to the at least one of the charging port is coupled to the at least one of the charging port (charging column, as housing of 150, Fig. 4) via an interface (152, Fig. 4; including corresponding connection interface for signal lines coupling 152 to controller 159), 
wherein the connection box comprises a second interface (corresponding connection interface for coupling power converters 158A-158D to: controller 159 via signal lines 168 and matrix switch 162A-162C, Fig. 4) for coupling the connection box to one or more power converters (158A-158D, Fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate (the at least one controller) being disposed inside of a connection box within (the at least one of the charging ports) (the at least one connection manager) being disposed inside of the connection box within (the at least one of the charging ports), the connection box is coupled to the at least one of charging ports via an charging interface, wherein the 

Regarding claim 16, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein the controller (148) is an internal controller (148) in connection matrix (144, 146) to control the operation of said connection matrix (col. 3, lines 49-58).

Regarding claim 17, Buchanan teaches, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein the switchable connection matrix (144, 146, Fig. 5) can be controlled based on input from an internet connected system (col. 11, lines 37-42) or computer implemented method (col. 3, lines 10-15, and 23-28).

Regarding claim 22, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein each of the plurality of charging ports (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4) comprises one of the connection box (150 without 152 and 158A-158D, Fig. 4; Henze) disposed within the respective charging port (charging column or housing of 150, Fig. 4; Henze).

Claims 2-15 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchanan (U.S. 7256516), Schuler (U.S. 2010/0066170) and Henze (U.S. 5926004), as applied above in claim 1, and further in view of Kurayama (U.S. 2010/0106631).

Regarding claim 2, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Henze, wherein the at least one of the power converters (140, 142, Fig. 5) and the switchable connection matrix (144, 146, Fig. 5) are at... Buchanan does not explicitly teach (the switchable connection matrix are at) a remote location (from the at least one of the charging ports).
Kurayama teaches the at least one power converter (DC stabilizer power supply circuit, Fig. 5) and the connection matrix (9, 10, 11, Fig. 5) at a remote location ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter and the connection matrix at the remote location of Kurayama’s into Buchanan’s, in view of Schuler’s and further in view of Henze’s, in order to remotely control the power supply system.

Regarding claim 3, Buchanan teaches in Fig. 5, the charging system according to claim 2, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprises: the at least one of the power converters 

Regarding claim 4, Buchanan further teaches in Fig. 5, the charging system according to claim 3, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) is a transformer house (the enclosure housing all elements in unit 102.  It’s noted the examiner interprets 102 to be a transformer since it transforms AC power into DC power, Fig. 4) ([0006] [0037], lines 9-14; [0041]; Kurayama) or forms part thereof.

Regarding claim 5, Buchanan teaches in Fig. 4, the charging system according to claim 3, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprising: an energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 7-11) ([0037], lines 9-14; Kurayama).

Regarding claim 6, Buchanan teaches in Fig. 4, the charging system according to claim 5, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 
Regarding claim 7, Buchanan teaches, the charging system according to claim 6, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the at least one of the power converters (140, 142, Fig. 5) is arranged for a charging port (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4). Buchanan does not explicitly teach (the at least one of the power converters) is physically arranged below a charging port.
Kurayama teaches the power converter (DC stabilizer power supply circuit, Fig. 5) is physically arranged below a charging port ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter is physically arranged below a charging port of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Henze’s, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 8, Buchanan teaches in Fig. 5, the charging system according to claim 5, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the controller (148) is an internal controller (148) in the switchable connection 

Regarding claim 9, Buchanan teaches the charging system according to claim 8, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) can be controlled based on input from an internet connected system (col. 11, lines 37-42) or computer implemented method (col. 3, lines 10-15, and 23-28).
Regarding claim 10, Buchanan teaches, the charging system according to claim 5, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) is controllable based on decision rules (col. 3, lines 23-37; col. 7, lines 23-42).

Regarding claim 11, Buchanan teaches, the charging system according to claim 10, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the controller (148, Fig. 5) is coupled to the plurality of power converters (140, 142, Fig. 5) via the internet (col. 11, lines 37-42) from the remote location ([0023], lines 4-11; Kurayama).

Regarding claim 12, Buchanan further teaches, the charging system according to claim 2, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated 

Regarding claim 13, Buchanan teaches in Fig. 4, the charging system according to claim 2, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprises: an energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 7-11) ([0037], lines 9-14; Kurayama).

Regarding claim 14, Buchanan teaches the charging system according to claim 13, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the plurality of power converters (140, 142, Fig. 5) and the transformer (the enclosure housing all elements in unit 102.  It’s noted the examiner interprets 102 to be a transformer since it transforms AC power into DC power, Fig. 4) ([0006] [0037], lines 9-14; [0041]; Kurayama) are located in separate rooms ([0023], lines 4-6, 10-12; Kurayama) within the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42).

Regarding claim 15, Buchanan teaches the charging system according to claim 1, in view of Schuler and further in view of Henze. Buchanan does not explicitly teach (wherein the at least one of the power converters) is physically arranged below (the at least one of the charging ports).
	Buchanan does not explicitly teach the power converter is physically arranged below a charging port.
Kurayama teaches the power converter (DC stabilizer power supply circuit, Fig. 5) is physically arranged below a charging port ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter is physically arranged below a charging port of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Henze’s, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 18, Buchanan teaches the charging system according to claim 15, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) is controllable based on decision rules (col. 3, lines 23-37; col. 7, lines 23-42).

Regarding claim 19, Buchanan teaches, the charging system according to claim 16, in view of Schuler, further in view of Henze, and further in view of Kurayama, wherein the controller (148, Fig. 5) is coupled to the plurality of power converters (140, 142, Fig. 5) 
Kurayama teaches power converters (DC stabilizer power supply circuit, Fig. 5) from a remote location ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converters from the remote location of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Henze’s, in order to remotely control the power supply.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 8314511, U.S. 2002/0104323, U.S. 2008/0197811, U.S. 2011/0221387 and U.S. 2010/0277121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG V BUI/Examiner, Art Unit 2859    


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 8, 2022